 


 HCON 175 ENR: Acknowledging African descendants of the transatlantic slave trade in all of the Americas with an emphasis on descendants in Latin America and the Caribbean, recognizing the injustices suffered by these African descendants, and recommending that the United States and the international community work to improve the situation of Afro-descendant communities in Latin America and the Caribbean.
U.S. House of Representatives
2006-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Ninth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. CON. RES. 175 


November 16, 2006
Agreed to
 
CONCURRENT RESOLUTION 
Acknowledging African descendants of the transatlantic slave trade in all of the Americas with an emphasis on descendants in Latin America and the Caribbean, recognizing the injustices suffered by these African descendants, and recommending that the United States and the international community work to improve the situation of Afro-descendant communities in Latin America and the Caribbean. 


Whereas during Black History Month it is important that we not forget that African-Americans are not the only survivors of the transatlantic slave trade;
Whereas like the United States, many European nations benefited greatly from the colonization of Latin America and the Caribbean and their participation in the slave trade;
Whereas the story of African descendants in all of the Americas remains untold, leading them to be forgotten, made invisible, and allowed to suffer unjustly;
Whereas it is important to acknowledge that as a result of the slave trade and immigration, approximately 80,000,000 to 150,000,000 persons of African descent live in Latin America and the Caribbean, making them the largest population of persons of African descent outside of Africa;
Whereas Afro-descendants are present in most all Latin American countries, including Argentina, Bolivia, Chile, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Paraguay, Peru, Uruguay, and Venezuela;
Whereas the size of Afro-descendant populations vary in range from less than 1 percent in some countries to as much as 30 percent in Colombia and 46 percent in Brazil and make up the majority in some Spanish speaking Caribbean nations, such as Cuba and the Dominican Republic;
Whereas Afro-descendant populations have made significant economic, social, and cultural contributions to their countries and the Western Hemisphere from their unfortunate involvement in the transatlantic slave trade to their recent contributions to trade, tourism, and other industries;
Whereas although persons of African descent have made significant achievements in education, employment, economic, political, and social spheres in some countries, the vast majority are marginalized—living in impoverished communities where they are excluded from centers of education, government, and basic human rights based upon the color of their skin and ancestry;
Whereas Afro-descendants have shorter life expectancies, higher rates of infant mortality, higher incidences of HIV/AIDS, higher rates of illiteracy, and lower incomes than do other populations;
Whereas Afro-descendants encounter problems of access to healthcare, basic education, potable water, housing, land titles, credit, equal justice and representation under the law, political representation, and other economic, political, health, and basic human rights; and
Whereas skin color and ancestry have led African-Americans in the United States and African descendants in Latin America and the Caribbean to share similar injustices, leading to economic, social, health, and political inequalities: Now, therefore, be it 
 
That Congress—
(1)recognizes and honors African descendants in the Americas for their contributions to the economic, social, and cultural fabric of the countries in the Americas, particularly in Latin American and Caribbean societies; 
(2)recognizes that as a result of their skin color and ancestry, African descendants in the Americas have wrongfully experienced economic, social, and political injustices; 
(3)urges the President to take appropriate measures to encourage the celebration and remembrance of the achievements of African descendants in the Americas and a resolution of injustices suffered by African descendants in the Americas; 
(4)encourages the United States and the international community to work to ensure that extreme poverty is eradicated, universal education is achieved, quality healthcare is made available, and equal access to justice and representation under the law is granted in Afro-descendant communities in Latin America and the Caribbean; and
(5)encourages the United States and the international community to achieve these goals in Latin America and the Caribbean by— 
(A)promoting research that focuses on identifying and eradicating racial disparities in economic, political, and social spheres; 
(B)promoting programs that focus on Afro-descendant communities; 
(C) providing technical support and training to Afro-descendant advocacy groups that work to uphold basic human rights in the region; 
(D)promoting the creation of an international working group that focuses on problems of communities of Afro-descendants in the Americas; and 
(E) promoting trade and other bilateral and multilateral agreements that take into account the needs of Afro-descendant communities. 
 
Clerk of the House of Representatives.Secretary of the Senate.
